DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the Applicant’s Specification states: para. [0121]: Any of the disclosed methods can be implemented as computer-executable instructions or a computer program product stored on one or more computer-readable storage media, such as tangible, non-transitory computer-readable storage media, and executed on a computing device (e.g., any available computing device, including smart phones or other mobile devices that include computing hardware). Tangible computer-readable storage media are any available tangible media that can be accessed within a computing environment (e.g., one or more optical media discs such as DVD or CD, volatile memory components (such as DRAM or SRAM), or nonvolatile memory components (such as flash memory or hard drives)). By way of example, and with reference to FIG. 11, computer-readable storage media include memory 1120 and 1125, and storage 1140. The term computer-readable storage media does not include signals and carrier waves. In addition, the term computer-readable storage media does not include communication connections (e.g., 1170).
However, this only applies to “computer-readable storage media”. Claim 20 recites a “computer-readable media” and not “storage”. The “computer-readable media” is not defined to exclude signals and carrier waves and can be considered software per se (See MPEP 2106.03 subsection I). Applicant is advised to amend the claim 20 to recite either a “non-transitory computer-readable media” OR “computer-readable storage media”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the condition table" in “wherein rows of the condition decision table are ordered by scope”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " the condition table" in “the condition expression configured to analyze the condition decision table and return a Boolean value indicating whether a given data item has values that match a row of the condition decision table.”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould et al. (US-20150213366-A1).
Regarding Claim 1,
Gould (US 20150213366 A1) teaches a method, implemented by at least one computing device comprising at least one processor and one or more memories coupled to the at least one processor, comprising: 
receiving a first plurality of individual data rules (para [0029] To simplify creation of transforms for non-technical users, a tool is provided for such users to input a set of business rules, referred to as a rule set, in a format with which they are familiar, that tells the computer system what they want the transform to do. And para [0067] In some examples, rule sets may be organized in a relational database and located by name. Rules sets (i.e. a first plurality of individual rules).), wherein an individual data rule of the first plurality of individual data rules comprises one or more antecedents and one or more consequents (para [0028] A business rule indicates that such a passenger should be put in boarding group 1. A business rule is generally easy for a human to understand, i.e., "first class passengers are in group 1," but may need to be translated into something a computer can understand before it can be used to manipulate data… To implement business rules in a graph-based computation environment, a transform 112 is generated which receives input records, such as record 102, from one or more data sources, e.g., input dataset 100, and inserts an output record, e.g., record 114, indicating the passenger's name 104 and which group he is in 118 into an output dataset 120. Input and output datasets may also be referred to as data streams. 104  (i.e. antecedent). 118 (consequent).); 
receiving a selection of a second plurality of individual data rules of the first plurality of individual data rules to be associated with a collective data rule (para [0029] To simplify creation of transforms for non-technical users, a tool is provided for such users to input a set of business rules, referred to as a rule set, in a format with which they are familiar, that tells the computer system what they want the transform to do. The rule set (i.e (singular) a second plurality of individual rules selected from the rule sets (plural).); and 
automatically generating (para [0042] A user could create these individual rules separately, rather than generating the entire table shown in FIG. 2A.) at least one collective data rule artifact  at least in part from at least a portion of the antecedents (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. 202-208 (i.e. antecedents).), the consequents (para [0032] If a rule case 210n applies, output is generated based on one or more output columns 212. A rule case that has all of its input relationships satisfied may be referred to as “triggered.” Each output column 212 corresponds to a potential output variable, and the value in the corresponding cell of the applicable row 210n determines the output, if any, for that variable. 212 (i.e. consequents).), or a combination thereof, of individual data rules of the second plurality of individual data rules (para [0032] In some examples, a rule can be entered in a spreadsheet format, as shown in FIG. 2A. Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. Each row corresponds with an individual rule with antecedents and consequents).
Regarding Claim 2,
Gould teaches the method of claim 1, wherein automatically generating at least one collective data rule artifact comprises generating a first table in a relational database system (para [0067] In some examples, rule sets may be organized in a relational database and located by name. and para [0219] Each rule set has a deployment table. The deployment table maps a name to details about the configuration of that deployment.), the table comprising the at least a portion of the antecedents (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. 202-208 (i.e. antecedents).), the consequents, or the combination thereof as attributes of the table (para [0032] If a rule case 210n applies, output is generated based on one or more output columns 212. A rule case that has all of its input relationships satisfied may be referred to as “triggered.” Each output column 212 corresponds to a potential output variable, and the value in the corresponding cell of the applicable row 210n determines the output, if any, for that variable. 212 (i.e. consequents).).
Regarding Claim 3,
Gould teaches the method of claim 2, wherein the automatically generating at least one collective data rule artifact comprises generating one or more data definition language statements to create or modify the first table to include the attributes (para [0009] Generating the transform includes converting each of a plurality of rule cases in the rule specification to a logical expression to form a plurality of logical expressions, and compiling the plurality of logical expressions into computer-executable code.).
Regarding Claim 4,
Gould teaches the method of claim 2, wherein antecedents and consequents of the second plurality of individual data rules comprise an attribute of at least a second table and at least one value for the attribute of the at least a second table (fig. 1A; para [0028] To implement business rules in a graph-based computation environment, a transform 112 is generated which receives input records, such as record 102, from one or more data sources, e.g., input dataset 100, and inserts an output record, e.g., record 114, indicating the passenger's name 104 and which group he is in 118 into an output dataset 120. Table 120 has attributes from table 100).
Regarding Claim 5,
Gould teaches the method of claim 4, further comprising inserting the at least one values for respective antecedents or consequents in a given individual data rule of the second plurality of data rules in a row corresponding to the given individual data rule in the first table, the value being assigned to an attribute corresponding to the respective antecedent or consequent (fig. 4b; para [0194] In the example output screen of FIG. 4B, a table 430 displays a rule for a single test case 412 from FIG. 4A and indicates with a dark border each input criteria 436i that was true in any rule case 434i. For example, in the sixth rule case 434f, the cells containing values for the third and fourth inputs 436c and 436d are highlighted because the values 412f and 412g for these inputs in the test case 412 match the values in the rule case (class is not first or business, row is &lt;=40). Test inputs (i.e. value) is inserted into the table and assigned to an attribute (e.g. total miles, class seat, row of seat, etc.).).
Regarding Claim 6,
Gould teaches the method of claim 1, wherein the automatically generating at least one collective data rule artifact comprises: automatically generating a scope decision table (para [0042] A user could create these individual rules separately, rather than generating the entire table shown in FIG. 2A. table (i.e. decision table).), the scope decision table comprising rows corresponding to individual data rules of the second plurality of individual data rules (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values.), wherein a row of the scope decision table corresponding to an individual data rule comprises values for antecedents of the individual data rule (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. 202-208 (i.e. antecedents).
Regarding Claim 14,
Gould teaches the method of claim 6, wherein at least one row of the scope decision table corresponding to an individual data rule of the second plurality of individual data rules does not require a particular value or values for an antecedent of the scope decision table (para [0032] In some examples, a rule can be entered in a spreadsheet format, as shown in FIG. 2A. Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. Row 210b does not require values for antecedents 202, 204, and 206.).
Regarding Claim 15,
Gould teaches the method of claim 1, further comprising: generating a display comprising identifiers for the first plurality of individual data rules (para [0052] In addition to expressions, users may be allowed to attach comments to any cell in the rule. The comments can be displayed just like comments attached to cells in common spreadsheet programs such as Microsoft Excel.) and comprising at least one control to allow selection of the second plurality of individual data rules (para [0029] To simplify creation of transforms for non-technical users, a tool is provided for such users to input a set of business rules, referred to as a rule set, in a format with which they are familiar, that tells the computer system what they want the transform to do.).
Regarding Claim 16,
Gould teaches the method of claim 15, further comprising: on the display, displaying rule statistics for at least a portion of the first plurality of individual data rules, the statistics indicating, for a given individual data rule, a proportion of data items in a data set corresponding to an individual data rule of the second plurality of individual data rules (para [0195] In some examples, the outputs of one rule set may be inputs to another rule set. How a given test case is evaluated by the rule sets in such a case may be shown graphically as in FIG. 4C. In this graphical representation 440, the business rule that put the test case traveler from FIGS. 4A and 4B in boarding group 2 is shown as a box 442 receiving inputs from the test case table 412 and providing outputs to the output table 416.).
Regarding Claim 17,
Gould teaches a computing system comprising: 
Memory (para [0243] at least one data storage system (including volatile and non-volatile memory and/or storage elements)); 
one or more processing units coupled to the memory (para [0243]  For instance, the software forms procedures in one or more computer programs that execute on one or more programmed or programmable computer systems (which may be of various architectures such as distributed, client/server, or grid) each including at least one processor); and 
one or more computer readable storage media storing instructions configured to cause operations to be performed for: 
receiving a collective data rule comprising a plurality of individual data rules (para [0029] To simplify creation of transforms for non-technical users, a tool is provided for such users to input a set of business rules, referred to as a rule set, in a format with which they are familiar, that tells the computer system what they want the transform to do. And para [0067] In some examples, rule sets may be organized in a relational database and located by name. Rules sets (i.e. a first plurality of rules).), wherein an individual data rule comprises one or more antecedent fields (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. 202-208 (i.e. antecedents).) and corresponding antecedent field values and one or more consequent fields and corresponding consequent field values (para [0032] If a rule case 210n applies, output is generated based on one or more output columns 212. A rule case that has all of its input relationships satisfied may be referred to as “triggered.” Each output column 212 corresponds to a potential output variable, and the value in the corresponding cell of the applicable row 210n determines the output, if any, for that variable. 212 (i.e. consequents).); 
automatically generating a condition table having a first plurality of rows (para [0042] A user could create these individual rules separately, rather than generating the entire table shown in FIG. 2A.), a row of the condition table corresponding to an individual data rule of the plurality of individual data rules (para [0042] Rules 220a-d corresponds to rows 210a-d of FIG. 2A, respectively, while rule 220e has four rule cases corresponding to rows 210e-h together. 220 (i.e. first table).) and comprising the consequent field values of the respective individual data rule (para [0032] If a rule case 210n applies, output is generated based on one or more output columns 212. A rule case that has all of its input relationships satisfied may be referred to as “triggered.” Each output column 212 corresponds to a potential output variable, and the value in the corresponding cell of the applicable row 210n determines the output, if any, for that variable. 212 (i.e. consequents).).
Regarding Claim 18,
Gould teaches the computing system of claim 17, the operations further comprising operations for: automatically generating a scope table having a second plurality of rows (para [0042] A user could create these individual rules separately, rather than generating the entire table shown in FIG. 2A.), a row of the scope table corresponding to an individual data rule of the plurality of individual data rules and comprising the antecedent field values of the respective individual data rule (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. 202-208 (i.e. antecedents).
Regarding claim 20,
Gould (US 20150213366 A1) teaches one or more computer-readable media comprising: 
computer executable instructions (para [0039] Any suitable programming language or syntax may be used. Examples may include C, Java, DML, or Prolog.) capable of receiving a plurality of data rules (para [0029] To simplify creation of transforms for non-technical users, a tool is provided for such users to input a set of business rules, referred to as a rule set, in a format with which they are familiar, that tells the computer system what they want the transform to do. A rule set is the set of rules that produce a single transform.), where a data rule comprises one or more database fields and corresponding field values (para [0032] In some examples, a rule can be entered in a spreadsheet format, as shown in FIG. 2A. Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values.) corresponding to rule antecedents (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. 202-208 (i.e. antecedents).) and one or more database fields and corresponding field values corresponding to rule consequents (para [0032] If a rule case 210n applies, output is generated based on one or more output columns 212. A rule case that has all of its input relationships satisfied may be referred to as “triggered.” Each output column 212 corresponds to a potential output variable, and the value in the corresponding cell of the applicable row 210n determines the output, if any, for that variable. 212 (i.e. consequents).);  
- 34 -RAH 8880-102602-01 08/27/19FILED VIA EFS ON computer executable instructions capable of automatically executing one or more data definition language statements to generate a first table (para [0042] Rules 220a-d corresponds to rows 210a-d of FIG. 2A, respectively, while rule 220e has four rule cases corresponding to rows 210e-h together. 220 (i.e. first table).), the first table having a plurality of rows, a given row corresponding to a data rule of the plurality of data rules  and comprising rule antecedent field values for the given data rule (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. Rows 210a-h correspond to rules. Expression (i.e. antecedent field values).); 
computer executable instructions capable of automatically executing one or more data definition language statements to generate a second table, the second table having a plurality of rows (para [0080] As noted, each rule set has an associated set of tables of variables and constants. There can exist at least a second table.), a given row corresponding to a data rule of the plurality of data rules and comprising rule antecedent field values and rule consequent values for the given data rule (para [0032] Trigger columns 202, 204, 206, 208 in spreadsheet 200 correspond to available data values, and rows 210a-h correspond to rule cases, i.e., sets of criteria that relate the available data values. Rows 210a-h correspond to rules. Expression (i.e. antecedent field values).); 
computer executable instructions capable of automatically generating a first condition expression (para [0033] There may be several different types of trigger columns, including columns that correspond to a variable, columns that contain expressions but are calculated once and then treated like variables, and columns that only contain expressions. Other column types include columns that only contain data and columns that specify an expression to evaluate for every row, based on the columns that only contain data.) configured to return a first value if a data item corresponds to a row of the first table corresponding to a data rule and a second value otherwise (figure 6; para [0214] In some examples, as shown in FIG. 6, simple if-then-else chains 500 can be used to capture the logic in the rules sets (the rule set table 200 of FIG. 2A is repeated for reference). In the chain 500 shown, there is one "if . . . then . . . " clause 502i for each rule case 210a. 502a (i.e. first value). 502b (i.e. second value).); and 
computer executable instructions capable of automatically generating a second condition expression (para [0033] There may be several different types of trigger columns, including columns that correspond to a variable, columns that contain expressions but are calculated once and then treated like variables, and columns that only contain expressions. Other column types include columns that only contain data and columns that specify an expression to evaluate for every row, based on the columns that only contain data.) configured to return the first value if a data item corresponds to a row of the second table (para [0080] As noted, each rule set has an associated set of tables of variables and constants. There can exist at least a second table for which these operations can be performed.) corresponding to a data rule and the second value otherwise (figure 6; para [0214] In some examples, as shown in FIG. 6, simple if-then-else chains 500 can be used to capture the logic in the rules sets (the rule set table 200 of FIG. 2A is repeated for reference). In the chain 500 shown, there is one "if . . . then . . . " clause 502i for each rule case 210a. 502a (i.e. first value). 502b (i.e. second value).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gould, as applied above, and in view of Wright et al. (US-20160337366-A1).
Regarding Claim 7,
Gould teaches the method of claim 6. 
	Gould does not explicitly disclose
wherein the scope decision table comprises a default row having a wildcard value for attributes of the first table corresponding to rule consequents.
However, Wright (US 20160337366 A1) teaches 
wherein the scope decision table comprises a default row having a wildcard value for attributes of the first table corresponding to rule consequents (para [0075] If no other rows exist in 700, “Allusers” can have full access to all table namespace and table name combinations without any further security filtering by the filter generator column, which also has in this example, the wildcard, “*”.).
Gould and Wright are analogous because they are both directed to the field of endeavor of relational database tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the decision table of Gould with the wildcard of Wright.
Doing so would allow for indicating that all values are possible. This is useful in situation where a condition can meet any value and still result in the same outcome (para [0075]).
Regarding Claim 8,
Gould and Wright teach the method of claim 7. Gould further teaches wherein the first table comprises a return value attribute indicating whether a given data item matches values for a row associated with an individual data rule of the second plurality of individual data rules and a value of the attribute for the default row indicates that the data item does not match an individual data rule of the second plurality of individual data rules (figure 6; para [0214] In some examples, as shown in FIG. 6, simple if-then-else chains 500 can be used to capture the logic in the rules sets (the rule set table 200 of FIG. 2A is repeated for reference). In the chain 500 shown, there is one "if . . . then . . . " clause 502i for each rule case 210a. 502a (i.e. first value). 502b (i.e. second value).).

Claims 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gould, as applied above, and in view of Junker et al. (US-20150170069-A1).
Regarding Claim 9,
Gould teaches the method of claim 6. 
	Gould does not explicitly disclose
wherein the automatically generating at least one data rule further comprises: automatically generating a scope expression, the scope expression configured to analyze the scope decision table and return a Boolean value indicating whether a given data item has values that match a row of the scope decision table.
However, Junker (US 20150170069 A1) teaches
wherein the automatically generating at least one data rule further comprises: automatically generating a scope expression, the scope expression configured to analyze the scope decision table and return a Boolean value indicating whether a given data item has values that match a row of the scope decision table (fig. 5b; para [0135] For example the test "age(C1)<10" will be labeled by false since an age of 17 has been chosen.).
Gould and Junker are analogous because they are directed to the same field of endeavor of decision tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules table of Gould with the expression generation of expressions of Junker.
Doing so would allow for reducing the number of tests and rule set size to improve the overall performance of the rule execution. The decision tables may be reduced in size while maintaining the semantics for the rules, thereby improving the overall performance of the rule management system (para [0039]).
Regarding Claim 10,
Gould and Junker teach the method of claim 9. Junker further teaches wherein the automatically generating at least one collective data rule artifact (para [0017] decision table (i.e. data rule artifact).) further comprises: automatically generating a scope expression, the scope expression configured to analyze the scope decision table and return a Boolean value indicating whether a given data item has values that match a row of the scope decision table (fig. 5b; para [0135] For example the test "age(C1)<10" will be labeled by false since an age of 17 has been chosen.).
Gould and Junker are analogous because they are directed to the same field of endeavor of decision tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules table of Gould with the generation of expressions of Junker.
Doing so would allow for reducing the number of tests and rule set size to improve the overall performance of the rule execution. The decision tables may be reduced in size while maintaining the semantics for the rules, thereby improving the overall performance of the rule management system (para [0039]).
Regarding Claim 11,
Gould teaches the method of claim 6. 
	Gould does not explicitly disclose
wherein the automatically generating at least one data rule comprises: automatically generating a condition decision table, the condition decision table comprising rows corresponding to individual data rules of the second plurality of data rules, wherein a row of the condition decision table corresponding to an individual data rule comprises values for consequents of the individual data rule.
However, Junker (US 20150170069 A1) teaches
wherein the automatically generating at least one data rule comprises: automatically generating a condition decision table (para [0017] For example, pairwise merging of rows in decision tables replaces two similar rows by a single row if those rows have the same actions and agree in all, but one condition column and the disjunction of the two conditions in this column can be represented in the decision table.), the condition decision table comprising rows corresponding to individual data rules of the second plurality of data rules, wherein a row of the condition decision table corresponding to an individual data rule comprises values for consequents of the individual data rule (para [0101] FIG. 2A shows a decision table 200 consisting of eleven rows. Each row corresponds to a rule 201-211 deciding a customer category 240 depending on the customer age 220 and the value 230 of items bought by the customer. 240 (i.e. consequent).).
Gould and Junker are analogous because they are directed to the same field of endeavor of decision tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules table of Gould with the generation of condition decision tables of Junker.
Doing so would allow for reducing the number of tests and rule set size to improve the overall performance of the rule execution. The decision tables may be reduced in size while maintaining the semantics for the rules, thereby improving the overall performance of the rule management system (para [0039]).
Regarding Claim 12,
Gould and Junker teach the method of claim 10. Junker further teaches wherein rows of the condition decision table are ordered by scope (para [0110] This component explores several candidate subsets of those logical tests in order to identify a subset of relevant tests for the considered action. The generalizer 320 first orders the logical tests in decreasing order of generality.).
Gould and Junker are analogous because they are directed to the same field of endeavor of decision tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules table of Gould with the generation of condition decision tables of Junker.
Doing so would allow for reducing the number of tests and rule set size to improve the overall performance of the rule execution. The decision tables may be reduced in size while maintaining the semantics for the rules, thereby improving the overall performance of the rule management system (para [0039]).
Regarding Claim 13,
Gould teaches the method of claim 6. 
	Gould does not explicitly disclose 
wherein the automatically generating at least one collective data rule artifact further comprises: generating a condition expression, the condition expression configured to analyze the condition decision table and return a Boolean value indicating whether a given data item has values that match a row of the condition decision table.
However, Junker teaches
wherein the automatically generating at least one collective data rule artifact further comprises: generating a condition expression, the condition expression configured to analyze the condition decision table (para [0017] For example, pairwise merging of rows in decision tables replaces two similar rows by a single row if those rows have the same actions and agree in all, but one condition column and the disjunction of the two conditions in this column can be represented in the decision table.) and return a Boolean value indicating whether a given data item has values that match a row of the condition decision table (fig. 5b; para [0135] For example the test "age(C1)<10" will be labeled by false since an age of 17 has been chosen.).
Gould and Junker are analogous because they are directed to the same field of endeavor of decision tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules table of Gould with the expression generation of expressions of Junker.
Doing so would allow for reducing the number of tests and rule set size to improve the overall performance of the rule execution. The decision tables may be reduced in size while maintaining the semantics for the rules, thereby improving the overall performance of the rule management system (para [0039]).
Regarding Claim 19,
Gould teaches the computing system of claim 18. 
	Gould does not explicitly disclose
wherein the automatically generating a condition table and the automatically generating a scope table comprise executing data definition language statements populated using the one or more consequent fields and the one or more antecedent fields.
However, Junker (US 20150170069 A1) teaches
wherein the automatically generating a condition table (para [0017] For example, pairwise merging of rows in decision tables replaces two similar rows by a single row if those rows have the same actions and agree in all, but one condition column and the disjunction of the two conditions in this column can be represented in the decision table.) and the automatically generating a scope table comprise executing data definition language statements populated using the one or more consequent fields and the one or more antecedent fields (para [0101] FIG. 2A shows a decision table 200 consisting of eleven rows. Each row corresponds to a rule 201-211 deciding a customer category 240 depending on the customer age 220 and the value 230 of items bought by the customer. 220 and 230 (i.e. antecedents).).
Gould and Junker are analogous because they are directed to the same field of endeavor of decision tables.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rules table of Gould with the generation of condition decision tables of Junker.
Doing so would allow for reducing the number of tests and rule set size to improve the overall performance of the rule execution. The decision tables may be reduced in size while maintaining the semantics for the rules, thereby improving the overall performance of the rule management system (para [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al (US-20150242762-A1) – discloses a method for generating rule sets containing individual rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145